Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00336-CV

    IN THE MATTER OF THE GUARDIANSHIP OF WILLIAM LONGSTRETH, an
                           incapacitated person

                             From the County Court, Kerr County, Texas
                                      Trial Court No. CCL12-2
                              Judge Spencer W Brown, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2012

MOTION TO DISMISS GRANTED; DISMISSED

           On April 30, 2012, the trial court signed an order finding that both Nan Ginger and

Caroline Longstreth lacked standing to be appointed guardian and dismissing each of their

applications. Both Ginger and Longstreth appealed the order. On November 26, 2012, Longstreth

filed a motion to dismiss the appeal because the Ward has died. Ginger has not filed an

opposition or any other response to the motion.

           We grant the motion and dismiss the appeal. Costs of appeal are taxed against the party

who incurred them.

                                                  PER CURIAM